Brown, J. (dissenting).
Because trial prosecutors refuse to “clean up their act,” I dissent for the reasons stated in Commonwealth v. Dowdy, 36 Mass. App. Ct. 495, 501-504 (1994) (Brown, J., dissenting). See also Commonwealth v. Kines, 37 Mass. App. Ct. 540, 544 (1994) (Brown, J., concurring).
A further comment, however, is appropriate. Ethical responsibilities are no different for the defense than for the prosecution. See S.J.C. Rule .3:07, Canon 7, DR 7-102(A), 382 Mass. 785 (1981). Here defense counsel crossed the line when he improperly asked a misleading question. This was a blatant attempt to confuse and to communicate unfounded impressions by innuendo. Cf. Commonwealth v. Fordham, 417 Mass. 10, 20-21 (1994), and authorities cited.
Judges do not like slick conduct, and certainly abhor unethical conduct. The trial judge would have been well warranted in imposing sanctions on defense counsel. See S.J.C. Rule 3:08, DF 1, 382 Mass. 803 (1981). All counsel are officers of the court: “gamesmanship” on both sides must stop. Defense counsel, like prosecutors, must take care to behave themselves. See Commonwealth v. Felton, 16 Mass. App. Ct. 63, 66 (1983). See also Commonwealth v. Tirrell, 382 Mass. 502, 513 (1981) (Kaplan, J., dissenting).